Case 1:21-cv-00087-WES-LDA Document 17 Filed 08/17/21 Page 1 of 5 PageID #: 164



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ______________________________
                                )
 THOMAS V. FRADY, JR.,          )
                                )
           Petitioner,          )
                                )
      v.                        )         C.A. No. 21-87 WES
                                )
 J. PATRICK YOUNGS, III,        )
 et al.                         )
                                )
           Respondents.         )
 ______________________________)

                              MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is the State of Rhode Island’s Motion to

 Dismiss Thomas V. Frady, Jr.’s Petition for Writ of Habeas Corpus

 under 28 U.S.C. § 2241.            For the following reasons, the Motion to

 Dismiss, ECF No. 12, is GRANTED, and the Petition for Writ of

 Habeas    Corpus,      ECF   No.    1,   is   DENIED   and   DISMISSED     without

 prejudice.

 I.    BACKGROUND

       On March 28, 2019, Thomas V. Frady, Jr. was charged in Rhode

 Island Superior Court with one count of obtaining property under

 false pretenses.        See Mot. to Dismiss Ex. 1, Docket 1, C.A. No.

 K2-2019-0225A (R.I. Super. Ct.), ECF No. 12-1.                  Frady failed to

 appear for his April 2019 arraignment, and the Superior Court

 issued a warrant for his arrest.              See id.      In October 2019, the

 State    lodged   an    interstate       detainer   with     Connecticut   prison
Case 1:21-cv-00087-WES-LDA Document 17 Filed 08/17/21 Page 2 of 5 PageID #: 165



 officials, where Frady was incarcerated at the time.                     Id.; Pet.

 for Writ of Habeas Corpus (“Pet.”) 1, ECF No. 1.                     In March 2020,

 under the Interstate Agreement on Detainers (“IAD”), 18 U.S.C.

 App. 2, Frady requested disposition of the Rhode Island charge.

 See Pet. 1-2.      The State represents that Connecticut officials

 then offered to transfer Frady to Rhode Island so that he could

 stand trial.     See Mem. in Supp. of State’s Mot. to Dismiss (“Mot.

 to Dismiss”) 3-4, ECF No. 12.

       According to the State, before it could accept the offer to

 transfer,     Covid-19    prevented        the      transfer    of     out-of-state

 prisoners to Rhode Island.        See id. at 4.          On June 24, 2020, Frady

 moved    to   vacate   the    detainer         in   Rhode   Island    state    court;

 specifically, he asked the court to vacate the detainer, indicate

 its intent to transport him, and dissolve the detainer.                    See Mot.

 to Dismiss Ex. 2, Mot. to Vacate Detainer 3, C.A. No. K2-2019-

 0225A (R.I. Super. Ct.), ECF No. 12-2.

       While that motion was pending, Frady filed a Petition for a

 Writ of Habeas Corpus in the United States District Court for the

 District of Connecticut, claiming that the IAD had been violated

 because   the   180-day      window   to       stand   trial   had   passed.      See

 generally Pet.     His Petition was subsequently transferred to this

 Court.    See Feb. 22, 2021 Dkt. Entry, ECF No. 10.                    Through his

 Petition, Frady asks this Court to dismiss the Rhode Island case;

 find that the detainer is invalid; allow him to defend his Petition


                                            2
Case 1:21-cv-00087-WES-LDA Document 17 Filed 08/17/21 Page 3 of 5 PageID #: 166



 at a hearing; and grant him IFP status.        See Pet. 4.    The State of

 Rhode    Island    moved   to   dismiss    Frady’s     Petition,    arguing

 principally that he has not exhausted his state court remedies.

 See Mot. to Dismiss 2-5.

 II.   DISCUSSION

       First, to the extent that Frady asks the Court to vacate the

 detainer, this request is moot now that Rhode Island has withdrawn

 the detainer.      See Letter from Ana Perry-Pinto, R.I. Attorney

 General’s Office, to Walker Correctional Institute (April 14,

 2021), ECF No. 15-1.       In any event, Frady’s Motion to Vacate is

 still pending in Rhode Island state court, see Opp’n to Mot. to

 Dismiss 8, ECF No. 13, so he has not exhausted his state court

 remedies.    See Boettcher v. Doyle, 105 F. App’x 852, 854 (7th Cir.

 2004).

       Second, regarding his request to dismiss the state court case,

 Frady has likewise failed to exhaust his state court remedies as

 to that claim.     See Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S.

 484, 489-91, 494 (1973) (analyzing exhaustion requirement in 28

 U.S.C. § 2241 claim).      Frady has not moved to dismiss the criminal

 charge in state court; because he must do so to exhaust his state

 court remedies, that claim is currently unexhausted.

       Third, to the extent that Frady requests IFP status, his

 request is moot because he has already paid the filing fee.              See




                                      3
Case 1:21-cv-00087-WES-LDA Document 17 Filed 08/17/21 Page 4 of 5 PageID #: 167



 Pet. 4.    And last, the Court denies Frady’s request for a hearing.

 See id.

 III. CONCLUSION

       For the above reasons, the Motion to Dismiss, ECF No. 12, is

 GRANTED, and the Petition for Writ of Habeas Corpus, ECF No. 1, is

 DENIED and DISMISSED without prejudice.         Moreover, Frady’s Motion

 to Dismiss, ECF No. 11, is DENIED AS MOOT.




                  RULING ON CERTIFICATE OF APPEALABILITY

       To   the   extent   that   a    certificate     of   appealability   is

 required1,    this   Court   hereby    finds   that    this   case   is    not

 appropriate for the issuance of a certificate of appealability

 because Frady has failed to make a substantial showing of the

 denial of a constitutional right as to any claim, as required by

 28 U.S.C. § 2253(c)(2).      Moreover, the Court finds that jurists of

 reason would not “find it debatable whether [this Court] was




       1 A Certificate of Appealability is ordinarily not required
 for an appeal of a district court order denying a habeas petition
 under section 2241. See 28 U.S.C. § 2253(c)(1); see also Forde v.
 U.S. Parole Comm’n, 114 F.3d 878, 879 (9th Cir. 1997). But section
 2253 requires a Certificate of Appealability to proceed with an
 appeal of a § 2241 habeas petition for “the final order in a habeas
 corpus proceeding in which the detention complained of arises out
 of process issued by a State court” or “the final order in a
 proceeding under section 2255.” Id. (quoting 28 U.S.C. §
 2253(c)(1)).


                                        4
Case 1:21-cv-00087-WES-LDA Document 17 Filed 08/17/21 Page 5 of 5 PageID #: 168



 correct in its procedural ruling.”          Slack v. McDaniel, 529 U.S.

 473, 484 (2000).



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: August 17, 2021




                                      5
